Exhibit AMENDED AND RESTATED PARENT GUARANTY AND INDEMNITY This AMENDED AND RESTATED PARENT GUARANTY AND INDEMNITY (this “Guaranty”) is made as of February 15, 2008, by ANTHRACITE CAPITAL, INC., a Maryland corporation (“Guarantor”) in favor of MORGAN STANLEY MORTGAGE SERVICING LTD. (“Security Trustee”), as security trustee under the Loan Agreement (hereinafter defined), and MORGAN STANLEY PRINCIPAL FUNDING INC., a Delaware corporation (“Agent”; Agent and Security Trustee being sometimes referred to each as a “Finance Party” and collectively the “Finance Parties”), as agent under the Loan Agreement. W I T N E S S E T H: WHEREAS, Security Trustee, Morgan Stanley Bank, a Utah corporation (“Original Agent”), and AHR Capital MS Limited, a company incorporated in the Republic of Ireland with Company Number 411989 (“Borrower”), and the other parties thereto are party to that certain Multicurrency Revolving Facility Agreement dated as of February 17, 2006 (the “Original Loan Agreement”). WHEREAS, Guarantor directly owns one hundred percent (100%) of the legal and beneficial interest in Borrower. WHEREAS, pursuant to that certain Parent Guaranty and Indemnity dated as of February 17, 2006 (the “Original Guaranty”), made by Guarantor in favor of Security Trustee and Original Agent, Guarantor, among other things, guaranteed the obligations of Borrower under the Original Loan Agreement. WHEREAS, pursuant to that certain Amended and Restated Multicurrency Revolving Facility Agreement dated as of July 20, 2007, among Borrower, Security Trustee, Original Agent and the other parties thereto (the “Existing Loan Agreement”), the Original Loan Agreement was amended and restated to, among other things, increase the maximum credit thereunder to WHEREAS, pursuant to the Original Guaranty, Guarantor guaranteed the obligations under the Existing Loan Agreement. WHEREAS, on the date hereof, Original Agent has resigned as agent under the Existing Loan Agreement and appointed Agent in its place. WHEREAS, pursuant to that certain Second Amended and Restated Multicurrency Revolving Facility Agreement dated as of the date hereof, among Borrower, Security Trustee, Agent and the other parties thereto (as said agreement may be modified, amended or restated from time to time, the “Loan Agreement”), the Existing Loan Agreement was amended and restated to, among other things, extend the term thereof and amend the pricing thereunder. WHEREAS, it is a condition to the effectiveness of the Loan Agreement that Guarantor execute and deliver this Guaranty for the benefit of the Finance Parties and, as such, Guarantor desires to amend and restate the Original Guaranty in its entirety as set forth herein and Security Trustee and Agent desire to accept this Guaranty in lieu of the Original Guaranty. NOW, THEREFORE, in consideration of the premises and the mutual promises and covenants contained in this Guaranty, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree that from and after the date hereof the terms and conditions of the Original Guaranty are hereby superseded by the following terms and conditions: Section 1.Capitalized Terms.All capitalized terms used herein and not otherwise defined shall have the respective meanings ascribed to such terms in the Loan Agreement. As used herein: “1934 Act” shall mean the Securities and Exchange Act of 1934, as amended. “Affiliate” shall mean with respect to any Person, any “affiliate” of such Person, as such term is defined in the United States Bankruptcy Code of 1978, as amended from time to time. “Capital Lease Obligations” shall mean, for any Person, all obligations of such Person to pay rent or other amounts under a lease of (or other agreement conveying the right to use) Property to the extent such obligations are required to be classified and accounted for as a capital lease on a balance sheet of such Person under GAAP, and, for purposes of this Agreement, the amount of such obligations shall be the capitalized amount thereof, determined in accordance with GAAP. “Cash Income” shall mean, for any period, the sum of Net Income of the Guarantor and its consolidated Subsidiaries and (a) Cash Interest Expense and (b) depreciation and amortization; less (i) the net gain (or loss) on securities, (ii) the net gain (or loss) on real estate held for sale, (iii) earnings (or loss) from equity investments and unconsolidated joint ventures determined in accordance with GAAP, plus cash distributions from equity investments, (iv) income (or expense) attributable to the ineffectiveness of hedging transactions, (v) any benefit (or provision) for income taxes for such period, (vi) interest amortization (or accretion),(vii) incentive fees received (or paid) in the form of the issuance of the Guarantor's common stock, and (viii) gains (or losses) attributable to the impairment of assets under EITF 99-20. “Cash Interest Expense” shall mean, for any period, total interest expense, both expensed and capitalized, of Guarantor and its Subsidiaries for such period with respect to the Total Indebtedness of Guarantor and its Subsidiaries (including, without limitation, all commissions, discounts and other fees and charges owed with respect to letters of credit and bankers’ acceptance financing and net costs under interest rate protection agreements), determined on a consolidated cash basis for such period, and net of interest accretions, whether in favor or against, with respect to debt. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to time. “Debt Service Coverage Ratio”shall mean, for the period of time for which calculation is being made, the ratio of cash income before interest expense to cash interest expense. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended from time to time. “GAAP” shall mean generally accepted accounting principles as in effect from time to time in the United States. “Guarantee” shall mean, as to any Person, any obligation of such Person directly or indirectly guaranteeing any Indebtedness of any other Person or in any manner providing for the payment of any Indebtedness of any other Person or otherwise protecting the holder of such Indebtedness against loss (whether by virtue of partnership arrangements, by agreement to keep-well, to purchase assets, goods, securities or services, or to take-or-pay or otherwise); provided that the term “Guarantee” shall not include (i) endorsements for collection or deposit in the ordinary course of business, or (ii) obligations to make servicing advances for delinquent taxes and insurance or other obligations in respect of a Mortgaged Property, to the extent required by Buyer.The amount of any Guarantee of a Person shall be deemed to be an amount equal to the stated or determinable amount of the primary obligation in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by such Person in good faith.The terms “Guarantee” and “Guaranteed” used as verbs shall have correlative meanings. “Indebtedness” shall mean, for any Person:(a)obligations created, issued or incurred by such Person for borrowed money (whether by loan, the issuance and sale of debt securities or the sale of 2 Property to another Person subject to an understanding or agreement, contingent or otherwise, to repurchase such Property from such Person); (b)obligations of such Person to pay the deferred purchase or acquisition price of Property or services, other than trade accounts payable (other than for borrowed money) arising, and accrued expenses incurred, in the ordinary course of business so long as such trade accounts payable are payable within 90 days of the date the respective goods are delivered or the respective services are rendered; (c)Indebtedness of others secured by a Lien on the Property of such Person, whether or not the respective Indebtedness so secured has been assumed by such Person; (d)obligations (contingent or otherwise) of such Person in respect of letters of credit or similar instruments issued or accepted by banks and other financial institutions for account of such Person; (e)Capital Lease Obligations of such Person; (f) obligations of such Person under repurchase agreements, sale/buy-back agreements or like arrangements; (g) Indebtedness of others Guaranteed by such Person; (h)all obligations of such Person incurred in connection with the acquisition or carrying of fixed assets by such Person; and (i) Indebtedness of general partnerships of which such Person is a general partner. “Intangible Assets” shall mean the excess of the cost over book value of assets acquired, patents, trademarks, trade names, copyrights, franchises and deferred charges (excluding the value of any residual securities and the value of any owned or purchased mortgage servicing rights). “Lien” shall mean any mortgage, lien, pledge, charge, security interest or similar encumbrance. “Liquid Assets” shall mean cash, United States Treasury Bills, securities issues by an agency of, and guaranteed by, the United States of America, in each case, that is unrestricted and not subject to Liens. “Loan Documents” shall mean the Original Loan Agreement, the Existing Loan Agreement, the Loan Agreement and all documents and agreements executed by Borrower at any time in connection with any of the foregoing, including without limitation, the Finance Documents (as defined in the Loan Agreement). “Mark-to-Market Indebtedness” means the portion of the Total Indebtedness of Guarantor (which may be all of such Indebtedness) where the terms thereunder permit the holder thereof to make a margin call, accelerate all or a part of such Indebtedness and/or request the repayment in full or in part prior to the applicable maturity date based on changes in the market value of the collateral securing such Indebtedness. “Net Income” shall mean, for any period, the net income ofthe Guarantor and its consolidated Subsidiaries for such period as determined on a consolidated basis in accordance with GAAP. “Person” shall mean any individual, corporation, company, voluntary association, partnership, joint venture, limited liability company, trust, unincorporated association or government (or any agency, instrumentality or political subdivision thereof). “Property” shall mean any right or interest in or to property of any kind whatsoever, whether real, personal or mixed and whether tangible or intangible. “Subsidiary” shall mean, with respect to any Person, any corporation, partnership or other entity of which at least a majority of the securities or other ownership interests having by the terms thereof ordinary voting power to elect a majority of the board of directors or other persons performing similar functions of such corporation, partnership or other entity (irrespective of whether or not at the time securities or other ownership interests of any other class or classes of such corporation, partnership or other entity shall have or might have voting power by reason of the happening of any contingency) is at 3 the time directly or indirectly owned or controlled by such Person or one or more Subsidiaries of such Person or by such Person and one or more Subsidiaries of such Person. “Tangible Net Worth” shall mean, as of a particular date: (i)all amounts which would be included under stockholder's equity on a consolidated balance sheet of Guarantor and its consolidated Subsidiaries at such date, determined in accordance with GAAP, less (ii)amounts owing to Guarantor or any consolidated Subsidiary from Affiliates and (ii)
